Citation Nr: 0312418	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-26 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1989 to September 
1990.

This matter comes before the Board on appeal from rating 
decisions of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which confirmed an 
evaluation of 20 percent disabling.

The veteran also has filed other claims either for service 
connection or for increased evaluations, which may be pending 
with the RO.  None of those claims are before the Board.  
This decision addresses only the claim set forth in the issue 
section of this opinion.  He has also reported that he 
"can't work."  It is unclear whether this constitutes a 
claim for a total rating based on individual unemployability.  
If desires to file such claim, he should do so at the RO.


FINDINGS OF FACT

1.  The veteran injured his back in 1990 during basic 
training.  He was granted service connection for his back 
disability in April 1991.

2.  The veteran's lumbosacral disability is manifested by 
some objective evidence of painful motion, spasm, weakness, 
and tenderness.  Deep tendon reflexes are 2+, active and 
equal in the lower extremities.  Lumbar spine range of motion 
(ROM) is: flexion to the right, 32 degrees, and flexion to 
the left is 30 degrees (normal is 50 degrees); forward 
flexion is 88 degrees (normal is 90 degrees); and, backward 
flexion is 36 degrees (normal is 30 degrees).  The spine 
appears normal grossly, and there are no postural 
abnormalities.  Musculature of the back is good.  The veteran 
does not use any ambulatory aid.

3.  More than moderate limitation of motion has not been 
clinically demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back pain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45 (2002); 
4.71a, Diagnostic Codes (DCs) 5003, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a July 2002 letter, the RO informed the veteran 
of the provisions of the VCAA and the RO's obligations 
thereunder.  The letter also informed the veteran of the 
evidence needed to substantiate the claims he had pending 
with the RO, and also asked the veteran to identify persons 
or entities who treated him for his disabilities, and asked 
the veteran to provide any evidence in his possession.  The 
veteran also was provided consent release forms to enable the 
RO to obtain records on his behalf.  The veteran has been 
notified of what information he should provide and what the 
VA should provide.  Therefore, the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has obtained the veteran's VA outpatient and 
outpatient surgical treatment records and records from 
private care providers.  The RO scheduled the veteran for a 
VA medical examination, and the veteran was afforded a Travel 
Board hearing at the RO.  All of these records have been 
associated with the claim file.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Historically, the April 1991 rating decision which granted 
the veteran service connection for his back disability 
evaluated it as 10 percent disabling, effective September 
1990.  A July 1991 rating decision increased the evaluation 
to 20 percent, also effective September 1990.  The veteran 
applied for an increased evaluation in March 1996.

At the July 2000 Travel Board hearing, the veteran testified 
that, since his discharge from active service, he worked in a 
restaurant as a dishwasher and as a warehouseman.  As of the 
date of the hearing, however, he reported that he had not 
worked in almost a year.  Transcript (T-), p. 15.  The 
veteran testified that he has daily numbness and tingling 
down both legs to his feet, prolonged standing or sitting 
aggravates his symptoms, and that his symptoms are worse when 
sitting than when standing.  T- pp. 6, 14.  He stated he can 
negotiate stairs without much of a problem, if they are not 
real steep, and that he can lift light weights.  His pain is 
constant and he has muscle spasms daily.  T- p. 7.  The 
veteran can touch his toes with some pain.  T- p. 16.

At a November 2001 VA medical examination, for which the 
examiner reviewed the claim file, the veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  The examination report reveals that there is some 
objective evidence of painful motion, spasm, weakness, and 
tenderness.  There are no posture abnormalities, the spine 
appears normal grossly, and musculature of the back is good.  
Deep tendon reflexes are 2+, active and equal in the lower 
extremities.  Lumbar spine range of motion (ROM) is: flexion 
to the right, 32 degrees, and flexion to the left is 30 
degrees (normal is 50 degrees); forward flexion is 88 degrees 
(normal is 90 degrees); and, backward flexion is 36 degrees 
(normal is 30 degrees).  The veteran does not use any 
ambulatory aid.  He reported that he was taking no 
medication.

Diagnosis was: degenerative joint disease of the lumbar spine 
with loss of function due to slight pain and with mild 
foraminal encroachment on the right at the L4-L5 level due to 
mild facet hypertrophy.  The examination report contains the 
opinion that functional loss due to pain, swelling, 
ankylosis, subluxation, lateral instability, dislocation, 
locking of the joints, loose motion, crepitus, deformity, or 
impairment, was negligible.

A January 2000 MRI of the lumbar spine revealed no evidence 
of desiccation or severe degenerative change, no Anterior-
Posterior stenosis, significant disc bulge, or disc 
herniation at any lumbar level.  No abnormal soft tissue 
enhancement was present.  There was minimal foraminal 
encroachment on the right at the L4-L5 level due to mild 
facet hypertrophy. 

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 38 C.F.R. Part 
4 (2002).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2002).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2002).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Disability evaluations are based on functional impairments 
which impact a veteran's ability to pursue gainful 
employment.  38 C.F.R. § 4.10 (2002).  Further, with regards 
to the musculoskeletal system, disability evaluations are 
based on the functional loss of the joint or part involved.  
Specifically, the inability, due to injury or disease, of the 
damaged part to perform the normal working movements of the 
body with normal excursion, strength, speed, and endurance.  
38 C.F.R. § 4.40 (2002).

The veteran asserts that, based on the results of the January 
2001 MRI, his back disability should be evaluated at a 
minimum of 40 percent.  The veteran's representative asserts 
that the evidence of record is sufficiently in equipoise to 
grant the veteran an increased evaluation via the benefit of 
the doubt rule.  The Board has considered these assertions in 
light of the competent credible evidence of record and finds 
that the veteran is appropriately evaluated at 20 percent.

The claim file contains extensive outpatient treatment notes 
detailing the veteran's complaints of constant pain since 
1990.  By and large, however, the clinical findings of record 
have not provided objective support, except to the extent of 
the January 2000 MRI.  A January 2001 treatment note, for 
example, states that there is no disc herniation or other 
abnormality to caused the veteran's claimed discomfort.

The veteran currently is rated under DC 5295, lumbosacral 
strain.  38 C.F.R. § 4.71a (2002).  The veteran's disability 
picture more closely approximates that for a 20 percent 
rating, which is, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in standing 
position.  The November 2001 VA medical examination report, 
which incorporated the January 2000 MRI results, reveals that 
the veteran's symptomatology of spasm and limitation of 
motion is appropriately evaluated as 20 percent disabling.  
DC 5295.  While the November 2001 examination report reveals 
that the veteran's pain on motion is characteristic of his 
disability, which warrants a 10 percent evaluation under DC 
5295, the Board finds that the impact of the veteran's 
symptomatology more closely approximates a 20 percent 
evaluation due to his functional loss of ROM due to pain.  
38 C.F.R. §§ 4.7, 4.40, 4.45 (2002).

A higher rating of 40 percent is not warranted, as the 
veteran's symptoms do not exhibit listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  DC 5295.  The Board also 
has considered a higher evaluation under DC 5292 and finds it 
unwarranted.

DC 5292 allows an evaluation of 40 percent for severe 
limitation of motion of the lumbar.  The veterans ROM, as 
impacted by pain, does not warrant a classification of 
severe.  Between slight and moderate, it more closely 
approximates a classification of moderate, which allows an 
evaluation of 20 percent.

In view of the fact that the evaluation of the veteran's 
lumbosacral strain disability under DC 5295 includes an 
assessment of functional loss due to limitation of motion and 
pain, neither is a separate evaluation under DC 5003 for 
degenerative arthritis appropriate.  DC 5003; VAOPGCPREC 9-98 
(August 14, 1998).  The preponderance of the evidence is 
against an evaluation in excess of 20 percent.  Accordingly, 
the evidence is not in equipoise so as to apply the benefit 
of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral pain is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

